DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.         The Preliminary Amendment submitted on 07/13/2020 containing amendments to the claims are acknowledged.

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 06/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.         The drawing(s) filed on 05/13/2020 are accepted by the Examiner.

Status of Claims
6.         Claims 11-30 are pending in this application.
  
Claim Objections
7.	Claim 28 is objected to because of the following informalities:    
a merchant identifier***
Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 11, 12, 15-17, 22, 24, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wesley (US 2014/0330631).

Regarding Claim 11:
Wesley discloses a loyalty management system (“The present invention is directed to a system and method for administering a customer loyalty program and processing payments using a point of sale  for linking together the operation of payment instruments (e.g. “payment card, such as a credit card or debit card” [0027]) and loyalty user accounts (‘customer loyalty program’ [0012]), the system comprising: 
a user account database (Fig. 1 ‘customer database 111’); and 
a loyalty management server (Fig. 1 ‘Processing platform 11’ containing at least ‘coupon server 113’ [0024]) configured to: 
receive transaction information pertaining to one or more payment transactions involving the payment instrument (e.g. “Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards.” [0035]; Fig. 3A flowchart step 301 “As shown in FIG. 3A, in process 301, payment device identification information is captured. In one embodiment, the customer may place his or her payment device in proximity of a payment device reader 205 (FIG. 2), which may be part of a POS terminal 20.” [0030]), the transaction information comprising data indicating the payment instrument that is based on a unique payment identifier for the payment instrument (‘payment device identification information such as credit card number’ [0023]; “payment device information may include minimal information required to identify the payment device, such as a credit card number and expiration date, or could include "swipe data," which is known to those skilled in the art.” [0025]); 
access a data record in the user account database, the data record being associated with the data indicating the payment instrument (Fig. 3A flowchart step 304 ‘search customer database for payment device identification information’ ; “The processing platform may search a database of stored customer records to locate a customer record associated with the transmitted payment device identification information.” [0012]); 
retrieve data indicating a loyalty user account from the data record, the data being based on a unique loyalty identifier for the loyalty user account (“In addition to payment loyalty program data.” [0012]; “Processing platform 11 may administer one or more loyalty programs and may contain different customer database 111 for each loyalty program. The customer record may contain mobile device identification information, payment device identification information, and loyalty program data for the customer.” [0023]; {Interpretation: wherein ‘one or more loyalty programs and may contain different customer database 111 for each loyalty program’ reads on the claimed ‘a unique loyalty identifier for the loyalty user account’); and 
send a transaction-notifying message to a loyalty account system (e.g. Fig. 1 “Upon confirmation from the third party payment processor, the processing platform may transmit a confirmation message to the POS terminal.” [0013]) for updating the loyalty user account held at the loyalty account system (Fig. 3A flowchart Step 310 “update and search loyalty rewards in located customer record”; “In process 310, the located customer record is updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria. A reward may also be entered into the customer's account as a result of the customer signing up for the loyalty program. The customer record may also contain a listing of rewards previously acquired by the customer and the system may search the customer record for such rewards that may be redeemed with the current purchase.” [0035]).

Regarding Claim 12:
Wesley further discloses the system of claim 11, wherein the unique payment identifier comprises a primary account number (PAN) of the payment instrument (‘payment device identification information such as credit card number’ [0023]; “payment device information may include minimal information required to identify the payment device, such as a credit card number and expiration date, or could include "swipe data," which is known to those skilled in the art.” [0025]).  


Wesley further discloses the system of claim 11, wherein the transaction information comprises at least: 
a merchant identifier; a value of the payment transaction; and a payment transaction date or time (Wesley: “The information transmitted may include an amount due and payment device (for example, credit card) information. Additional information such as information on the specific items purchased by the customer, date and time information, the name of the merchant, etc. can be transmitted, if desired.” [0032]).  

Regarding Claim 16:
Wesley further discloses the system of claim 15, wherein the loyalty management server is configured to determine the loyalty account system and to retrieve the data indicating the loyalty user account based on the merchant identifier or on the unique loyalty identifier (Wesley: “In process 304, the customer database is searched to locate the transmitted payment device identification information. Processing platform 11 receives the transmitted information and identifies the specific customer database to be searched. This is done by identifying the merchant through the transmitted information. The information may then be fed to an engine, such as customer profile engine 114, to conduct a search of the selected customer database in accordance with process 304.” [0033]; “Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria.” [0035]).  

Regarding Claim 17:
Wesley further discloses the system of claim 11, wherein the transaction-notifying message includes at least part of the data indicating the loyalty user account (Wesley: Fig. 3B flowchart “In process 314, a confirmation message is sent and received at POS terminal 20. The confirmation message may contain routing information specifically identifying the transaction confirmed and the total amount. The confirmation message may further contain information about any loyalty rewards applied. Alternatively, since POS terminal 20 knows the original amount due as transmitted, if the confirmation message contains the actual amount charged (the adjusted amount due), the POS terminal may calculate the discount applied.” [0039]).  

Regarding Claim 22:
Wesley discloses a method for linking together the operation of payment instruments and loyalty user accounts (“The present invention is directed to a system and method for administering a customer loyalty program and processing payments using a point of sale (POS) terminal and a processing platform. Embodiments of the invention allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal.” [0012]), the method comprising: 
receiving, at a loyalty management server (Fig. 1 ‘Processing platform 11’ containing at least ‘coupon server 113’ [0024]), transaction information pertaining to a payment transaction involving the payment instrument (e.g. “Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards.” [0035]; Fig. 3A flowchart step 301 “As shown in FIG. 3A, in process 301, payment device identification information is captured. In one embodiment, the customer may place his or her payment device in proximity of a payment device reader 205 (FIG. 2), which may be part of a POS terminal 20.” [0030]), the transaction information comprising data indicating the payment instrument that is based on a unique payment identifier for the payment instrument (‘payment device identification information such as credit card number’ [0023]; “payment device information may include minimal information required to identify the payment device, such as a credit card number and expiration date, or could include "swipe data," which is known to those skilled in the art.” [0025]); 
(Fig. 3A flowchart step 304 ‘search customer database for payment device identification information’ ; “The processing platform may search a database of stored customer records to locate a customer record associated with the transmitted payment device identification information.” [0012]); 
retrieving data indicating the loyalty user account from the data record, the data being based on a unique loyalty identifier for the loyalty user account (“In addition to payment device identification information, the customer record may contain mobile device identification information and loyalty program data.” [0012]; “Processing platform 11 may administer one or more loyalty programs and may contain different customer database 111 for each loyalty program. The customer record may contain mobile device identification information, payment device identification information, and loyalty program data for the customer.” [0023]; {Interpretation: wherein ‘one or more loyalty programs and may contain different customer database 111 for each loyalty program’ reads on the claimed ‘a unique loyalty identifier for the loyalty user account’); and 
sending a transaction-notifying message to a loyalty account system for updating the loyalty user account held at the loyalty account system (e.g. Fig. 1 “Upon confirmation from the third party payment processor, the processing platform may transmit a confirmation message to the POS terminal.” [0013]) for updating the loyalty user account held at the loyalty account system (Fig. 3A flowchart Step 310 “update and search loyalty rewards in located customer record”; “In process 310, the located customer record is updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria. A reward may also be entered into the customer's account as a result of the customer signing up for the loyalty program. The customer record may also contain a listing of rewards previously acquired by the customer and the system may search the customer record for such rewards that may be redeemed with the current purchase.” [0035]).  


Wesley further discloses the method of claim 22, wherein the transaction information comprises a merchant identifier, and wherein the method further comprises determining the loyalty account system and retrieving the data indicating the loyalty user account based on the merchant identifier (Wesley: “In process 304, the customer database is searched to locate the transmitted payment device identification information. Processing platform 11 receives the transmitted information and identifies the specific customer database to be searched. This is done by identifying the merchant through the transmitted information. The information may then be fed to an engine, such as customer profile engine 114, to conduct a search of the selected customer database in accordance with process 304.” [0033]; “Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria.” [0035]).  

Regarding Claim 27:
Wesley further discloses the method of claim 22, wherein the transaction-notifying message includes the loyalty account identifier and, a transaction identifier and/or a transaction value (e.g. Fig. 1 “Upon confirmation from the third party payment processor, the processing platform may transmit a confirmation message to the POS terminal.” [0013]); (Fig. 3A flowchart Step 310 “update and search loyalty rewards in located customer record”; “In process 310, the located customer record is updated to record the current transaction and searched for applicable loyalty rewards. Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria. A reward may also be entered into the customer's account as a result of the customer signing up for the loyalty program. The customer record may also contain a listing of rewards previously acquired by the customer and the system may search the customer record for such rewards that may be redeemed with the current purchase.” [0035]); (“In addition to payment device identification loyalty program data.” [0012]; “Processing platform 11 may administer one or more loyalty programs and may contain different customer database 111 for each loyalty program. The customer record may contain mobile device identification information, payment device identification information, and loyalty program data for the customer.” [0023]; {Interpretation: wherein ‘one or more loyalty programs and may contain different customer database 111 for each loyalty program’ reads on the claimed ‘a unique loyalty identifier for the loyalty user account’).  

Regarding Claim 28:
Wesley discloses a method for linking together the operation of payment instruments and loyalty user accounts (“The present invention is directed to a system and method for administering a customer loyalty program and processing payments using a point of sale (POS) terminal and a processing platform. Embodiments of the invention allow a customer to both pay for a transaction and participate in a loyalty program using a single payment device at a POS terminal.” [0012]), the method comprising: 
receiving, at a central processing system (Fig. 1 ‘Processing platform 11’  [0024]), transaction information pertaining to a transaction involving a payment instrument (e.g. “Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards.” [0035]; Fig. 3A flowchart step 301 “As shown in FIG. 3A, in process 301, payment device identification information is captured. In one embodiment, the customer may place his or her payment device in proximity of a payment device reader 205 (FIG. 2), which may be part of a POS terminal 20.” [0030]); 
determining a loyalty account system associated with the merchant identifier (Fig. 3A flowchart “In process 304, the customer database is searched to locate the transmitted payment device identification information. Processing platform 11 receives the transmitted information and identifies the specific customer database to be searched. This is done by identifying the merchant through the transmitted information. The information may then be fed to an engine, such as customer profile engine 114, to conduct a search of the selected customer database in accordance with process 304.“ [0033]); 
(“Processing platform 11 may administer one or more loyalty programs and may contain different customer database 111 for each loyalty program. The customer record may contain mobile device identification information, payment device identification information, and loyalty program data for the customer.” [0023]); 
communicating, to the determined loyalty account system, a data packet comprising data indicating the loyalty user account and at least some of the transaction information (Fig. 3A flowchart “In process 303, the information gathered in processes 301 and 302 is transmitted to the location of the customer database. In one embodiment shown in FIG. 1, the database 111 is located within processing platform 11. The information transmitted may include an amount due and payment device (for example, credit card) information. Additional information such as information on the specific items purchased by the customer, date and time information, the name of the merchant, etc. can be transmitted, if desired. Merchant information is important if the customer database is co-located on the same processing platform as customer databases for loyalty programs for other merchants.” [0032]); 
determining loyalty points for the payment transaction (Coupon server 113 (FIG. 1) may receive information about the current transaction as well as information about previous transactions contained in the customer record and determine if the customer is eligible for any loyalty rewards. If the customer is eligible for a reward, the system will enter that reward in the customer record. Such reward could be based on previous customer activity, current purchase items, customer profile information, or any other criteria. A reward may also be entered into the customer's account as a result of the customer signing up for the loyalty program. The customer record may also contain a listing of rewards previously acquired by the customer and the system may search the customer record for such rewards that may be redeemed with the current purchase.” [0035]); and 
updating a points total in the user account (Fig. 3A flowchart “In process 310, the located customer record is updated to record the current transaction and searched for applicable loyalty rewards.” [0035]).  

Regarding Claim 29:
(Wesley: Fig. 3B flowchart “In process 314, a confirmation message is sent and received at POS terminal 20. The confirmation message may contain routing information specifically identifying the transaction confirmed and the total amount. The confirmation message may further contain information about any loyalty rewards applied. Alternatively, since POS terminal 20 knows the original amount due as transmitted, if the confirmation message contains the actual amount charged (the adjusted amount due), the POS terminal may calculate the discount applied.” [0039]).  

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley (US 2014/0330631) in view of Kalgi (US 2015/0019944).

Regarding Claim 13:
Wesley discloses the system of claim 12, but does not expressly disclose wherein the data indicating the payment instrument comprises a tokenized identifier, consisting of non-sensitive data, and a truncated PAN.
Kalgi discloses wherein the data indicating the payment instrument comprises a tokenized identifier, consisting of non-sensitive data (Kalgi: e.g. “a nickname for the card” [0116]), and a truncated PAN (Kalgi: “The payment methods panel 1210 may list one or more payment methods 1210a-d that are present in the wallet. The panel 1210 may display an image of the card (e.g., from the issuer), a nickname for the card, card identifier, card brand, and/or the like. The payment methods may also include bank or other financial accounts, debit cards, credit cards, prepaid cards, gift cards, and/or the like. In some implementations, the customer may also add new card to the wallet directly from the control panel interface. The customer may select one or more of these payment methods for sharing with the merchant 1205c. When the wallet provides the shared payment method to the selected service provider, only select information such as the nickname, brand, and last four digits of the card number, etc., may be shared.” [0116]).
Wesley in view of Kalgi are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant and the implemetation of loyalty rewards with various 
The suggestion/motivation for doing so is “to let merchants and/or businesses customize how the sensitive data provided by the secure data provider 102 is presented but may desire additional assurances regarding the ultimate destination and or the handling of the data” as disclosed by Kalgi at ¶ [0050].  Therefore, it would have been obvious to combine Wesley with Kalgi to obtain the invention as specified in claim 13.
 	
17.	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley (US 2014/0330631) in view of Argue et al. (US 2014/0032347).

Regarding Claim 14:
Wesley discloses the system of claim 11, but does not explicitly recite wherein the unique loyalty identifier comprises a membership number of a loyalty user card associated with the loyalty user account.  
	Argue discloses wherein the unique loyalty identifier comprises a membership number of a loyalty user card associated with the loyalty user account (Argue: “For example, in selected embodiments, an identification module 66 may collect a unique identification or membership number from a customer. This may be done when a membership card, club card, loyalty card, identification card, credit card, debit card, fingerprint or other biometric characteristic, or the like is scanned, input, or otherwise collected at a POS system 10. In other situations, a cashier or customer may type in a unique identification number, payment number, membership number, or the like at a POS system 10. For example, while a cashier is processing a transaction, a customer may be prompted via a card reader 18b, customer-facing display 20, or the like to enter (e.g., type in using .  
Wesley in view of Argue are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant and the implementation of loyalty rewards with various merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the unique loyalty identifier comprises a membership number of a loyalty user card associated with the loyalty user account.  The suggestion/motivation for doing so is to promote brand loyalty by keeping track of rewards points and amount saved, or to use it to provide promotional information as disclosed by Argue at ¶ [0046].  Therefore, it would have been obvious to combine Wesley with Argue to obtain the invention as specified in claim 14.

Regarding Claim 23:
Wesley discloses the method of claim 22, wherein the unique payment identifier comprises a primary account number (PAN) of the payment instrument (Wesley: ‘payment device identification information such as credit card number’ [0023]; “payment device information may include minimal information required to identify the payment device, such as a credit card number and expiration date, or could include "swipe data," which is known to those skilled in the art.” [0025]), however 
Wesley does not expressly disclose wherein the unique loyalty identifier comprises a membership number of a loyalty user card associated with the loyalty user account.  
(Argue: “For example, in selected embodiments, an identification module 66 may collect a unique identification or membership number from a customer. This may be done when a membership card, club card, loyalty card, identification card, credit card, debit card, fingerprint or other biometric characteristic, or the like is scanned, input, or otherwise collected at a POS system 10. In other situations, a cashier or customer may type in a unique identification number, payment number, membership number, or the like at a POS system 10. For example, while a cashier is processing a transaction, a customer may be prompted via a card reader 18b, customer-facing display 20, or the like to enter (e.g., type in using the card reader 18b) a mobile telephone number corresponding to the customer. Alternatively, a cashier may type in a telephone number corresponding to the customer.” [0055]).  
Wesley in view of Argue are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant and the implemetation of loyalty rewards with various merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the unique loyalty identifier comprises a membership number of a loyalty user card associated with the loyalty user account.  The suggestion/motivation for doing so is to promote brand loyalty by keeping track of rewards points and amount saved, or to use it to provide promotional information as disclosed by Argue at ¶ [0046].  Therefore, it would have been obvious to combine Wesley with Argue to obtain the invention as specified in claim 23.  

 18.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wesley (US 2014/0330631) in view of Wang et al. (US 2016/0019530).


Wesley discloses the system of claim 11, but does not expressly disclose comprising a data extraction processing system configured to: receive, from a user device, data comprising the unique loyalty identifier; and extract the unique loyalty identifier from the received data.  
	Wang discloses a data extraction processing system configured to: receive, from a user device (Wang: camera module 113 of computing device 110 such as a smart phone [0028-0031]), data comprising the unique loyalty identifier (Wang: Fig. 4 flowchart “In block 440, the user captures an image of the payment card 130. In this example embodiment, the user may capture an image of the front of the payment card 130, an image of the back of the payment card 130, or one or more images of the front and/or the back of the payment card 130. In this example embodiment, the "front" of the payment card 130 may be identified as the side of the payment card 130 that lists the account number and/or a user's name on the payment card 130. In another example embodiment, the user does not capture an image of the payment card 130 at this time, but instead accesses a previously captured image of the payment card 130. For example, the camera module 113, digital wallet application 119, or user computing device 110 are used by the user to access one or more images of the payment card 130 saved in the data storage unit 115 resident on the user computing device 110. In certain example embodiments, a payment card 130 may comprise a credit card, a debit card, a stored value card, a gift card, a coupon, a voucher card, a rewards points card, a loyalty card, or other payment card 130 appropriate for use in a transaction. In this example, a transaction may comprise the purchase, exchange, return, or redemption of goods or services and may comprise transfers of funds, credits, points, or any other appropriate unit of value to or from a user financial account associated with the payment card 130. In block 450, the user computing device 110 transmits the image of the payment card 130 to the OCR system 140.” [0053-0054]); and extract the unique loyalty identifier from the received data (Wang: “An optical character recognition system receives the payment card image from the user computing device. The system performs optical character recognition and visual object recognition algorithms on the payment card image to extract text and visual objects from the payment card image, which are used by the system to identify a payment card type.” [Abstract]).


 19.	Claims 18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley (US 2014/0330631) in view of Lacoss-Arnold (US 10,671,980).


Regarding Claim 18:
Wesley discloses the system of claim 11, but does not expressly disclose wherein the loyalty management server is configured to: 
identify qualifying payment transactions by comparing a merchant identifier in the transaction information with known merchant identifiers, the transaction-notifying message comprising at least some of the identified qualifying transactions.  

Lacoss-Arnold wherein the loyalty management server is configured to: identify qualifying payment transactions by comparing a merchant identifier in the transaction (Lacoss-Arnold: “receiving, from a merchant computer device, an authorization request message associated with a transaction, wherein the authorization request message includes a transaction token and a transaction merchant identifier; determining, by the processor, that the received transaction token is associated with the first merchant by comparing the transaction token to the plurality of tokens linked to the first merchant identifier; determining, by the processor, that the transaction is not being generated by the first merchant by comparing the transaction merchant identifier to the first merchant identifier; and in response to the determination that the transaction is not being generated by the first merchant: transmitting, by the processor to a computing device associated with an issuer bank associated with the transaction, a message including instructions to decline the transaction based on the determination that the merchant identifier does not correspond to the first merchant” Claim 1).  
Wesley in view of Lacoss-Arnold are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the loyalty management server is configured to: identify qualifying payment transactions by comparing a merchant identifier in the transaction information with known merchant identifiers, the transaction-notifying message comprising at least some of the identified qualifying transactions.  The suggestion/motivation for doing so is to detect fraudulent activity based on the determination that the merchant identifier does not correspond to the first merchant as disclosed by Lacoss-Arnold in the background of disclosure.   Therefore, it would have been obvious to combine Wesley with Lacoss-Arnold to obtain the invention as specified in claim 18.

Regarding Claim 25:

Lacoss-Arnold discloses comprising identifying qualifying payment transactions by comparing a merchant identifier in the transaction information with known merchant identifiers, the transaction-notifying message comprising at least some of the identified qualifying transactions (Lacoss-Arnold: “receiving, from a merchant computer device, an authorization request message associated with a transaction, wherein the authorization request message includes a transaction token and a transaction merchant identifier; determining, by the processor, that the received transaction token is associated with the first merchant by comparing the transaction token to the plurality of tokens linked to the first merchant identifier; determining, by the processor, that the transaction is not being generated by the first merchant by comparing the transaction merchant identifier to the first merchant identifier; and in response to the determination that the transaction is not being generated by the first merchant: transmitting, by the processor to a computing device associated with an issuer bank associated with the transaction, a message including instructions to decline the transaction based on the determination that the merchant identifier does not correspond to the first merchant” Claim 1).  
Wesley in view of Lacoss-Arnold are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose comprising identifying qualifying payment transactions by comparing a merchant identifier in the transaction information with known merchant identifiers, the transaction-notifying message comprising at least some of the identified qualifying transactions.  The suggestion/motivation for doing so is to detect fraudulent activity .

20.	Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley (US 2014/0330631) in view of Kingsborough et al. (US 10,296,887).

Regarding Claim 19:
Wesley discloses the system of claim 18, but does not expressly disclose wherein the loyalty management server is configured to: perform a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions.  
Kingsborough discloses wherein the loyalty management server is configured to: perform a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions (Kingsborough: “At 414, the unique authorized transaction code is transmitted to a computer system for execution of the transaction defined by the unique authorized transaction code. The computer system may be the POS itself, a local server tied to each POS at the store where the purchase is being made or a main server, tied to each local server, and installed at a remotely located control center. Uniquely, and as will be more fully set forth with respect to FIG. 5, below, in addition to executing financial transactions, the computer system also controls operation of the various programs offered by the merchant, including the loyalty program, the card-free payment program (including both the modified ACH payment processing program and the linked loyalty program) and any other program offered by the merchant. Continuing on to 416, the transaction processing system identifies the type of transaction associated with the unique authorized transaction code. For example, the computer system may check the contents of the first field (which, as previously set forth, contains the transaction identifier for the transaction) of the unique authorized transaction code received .  
Wesley in view of Kingsborough are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the loyalty management server is configured to: perform a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions.  The suggestion/motivation for doing is so the customer need not present a card such as a debit card, credit card, loyalty card, or other physical tender to make a purchase as disclosed by Kingsborough in the background of invention.  Kingsborough further discloses the customer may access a loyalty program without needing to provide a physical card or data associated with a card.  Therefore, it would have been obvious to combine Wesley with Kingsborough to obtain the invention as specified in claim 19.

Regarding Claim 26:
Wesley discloses the method of claim 25, but does not expressly disclose comprising performing a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions associated with the loyalty user account.  
Kingsborough discloses comprising performing a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions associated with the loyalty user account (Kingsborough: “At 414, the unique authorized .  
Wesley in view of Kingsborough are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of securely processor customer data with a merchant.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose comprising performing a transaction-matching process in which the qualifying payment transactions are compared with one or more retail transactions associated with the loyalty user account.  The suggestion/motivation for doing is so the customer need not present a card such as a debit card, credit card, loyalty card, or other physical tender to make a purchase as disclosed by Kingsborough in the background of invention.  Kingsborough further discloses the customer may access a loyalty program without needing to provide a physical card or data associated with a card.  Therefore, it would have been obvious to combine Wesley with Kingsborough to obtain the invention as specified in claim 26.

Allowable Subject Matter
21.	Claims 20 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
22.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 20:
None of the prior art cited disclose or suggest the system of claim 11, wherein the loyalty management server is configured to: receive, from a data extraction system, the unique payment identifier for the payment instrument; communicate the unique payment identifier to a payment service provider, the payment service provider communicating with a payment card provider or payment network provider to enable the payment card provider or payment network provider to send the transaction information; 
receive, in response from the payment service provider, the data indicating the payment instrument comprising a tokenised identifier and a truncated PAN; and update a data record in the user accounts database according to the received data.  

Regarding Claim 30:
None of the prior art cited disclose or suggest the method of claim 28, comprising determining whether loyalty points were assigned for the transaction by comparing the data packet with data relating to the user account, and performing the determining and updating steps if loyalty points were not assigned for the transaction.  

Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Dessert et al. (US 2012/0005076) discloses a method and system include verifying credentials for gaining access to a transactional controller with the portable computing device. The transactional controller may receive a merchant identifier corresponding to a merchant and then it may compare the merchant identifier against loyalty account data stored in a database. The transactional controller may also receive product scan data and compare the product scan data against one of offer data and coupon data in a database. After these comparisons, any matches of product scan data to offer data or coupon data may be sent to the PCD and the POS controller. Similarly, any matches of the merchant identifier to loyalty account data may be transmitted to the POS controller. During or after the purchase transaction, a message may be generated by the transaction controller which lists one or more preferred payment options that may be selected using the PCD to complete a purchase.

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL R MCLEAN/Primary Examiner, Art Unit 2677